NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAYMOND A. MONTES, Jr.,                         No. 17-56146

                Plaintiff-Appellant,            D.C. No. 5:15-cv-01846-JGB-DTB

 v.
                                                MEMORANDUM*
DESERT COMMUNITY COLLEGE
DISTRICT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Raymond A. Montes, Jr., appeals pro se from the district court’s order

denying his post-judgment motion for a new trial under Federal Rule of Civil

Procedure 59(a), following a jury verdict in his disability discrimination action.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion. Kode v. Carlson, 596 F.3d 608, 612 (9th Cir. 2010). We affirm.

      The district court did not abuse its discretion by denying Montes’s motion

for a new trial because Montes failed to set forth any basis for such relief. See

Crowley v. Epicept Corp., 883 F.3d 739, 751 (9th Cir. 2018) (setting forth grounds

for a new trial under Rule 59(a)).

      The district court did not abuse its discretion in its evidentiary rulings

regarding the Engebretson note or the Maldonado letter. See Fed. R. Evid. 408

(evidence of an offer to compromise is not admissible to prove or disprove the

validity of a disputed claim), 801(c) (hearsay inadmissible if offered in evidence to

prove the truth of the matter asserted in the statement); Wagner v. County of

Maricopa, 747 F.3d 1048, 1052 (9th Cir. 2013) (standard of review).

      We do not consider issues not specifically and distinctly raised and argued in

the opening brief, or arguments and allegations raised for the first time on appeal.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                        17-56146